Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 1 of 42 PageID #: 4234



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------X
   MICHAEL CALLARI, individually and on behalf of
   other persons similarly situated who were employed
   by BLACKMAN PLUMBING SUPPLY, INC.,
   and/or any other entities affiliated with or controlled
   by BLACKMAN PLUMBING SUPPLY, INC.,

                                      Plaintiffs,
                                                                           REPORT AND
                     -against-
                                                                        RECOMMENDATION

                                                                        CV 11-3655 (ADS) (AKT)
   BLACKMAN PLUMBING SUPPLY, INC.,
   ROBERT MANNHEIMER, AS CO-EXECUTOROF
   THE ESTATE OF RICHARD BLACKMAN, AND
   ROBERT A. TEPEDINO, AS CO-EXECUTOR OF
   THE ESTATE OF RICHARD BLACKMAN, and
   JOHN DOES #1-10,

                                       Defendants.
  ------------------------------------------------------------------X

  A. KATHLEEN TOMLINSON, Magistrate Judge:

  I.      PRELIMINARY STATEMENT

          Plaintiff, Michael Callari (“Plaintiff”), individually and on behalf of other persons

  similarly situated, commenced this action against the Defendants, Blackman Plumbing Supply,

  Inc. (“BPS”), Richard Blackman (“Blackman”) and John Does #1–10 (collectively,

  “Defendants”), pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 207 et seq.,

  and New York Labor Law (“NYLL”), Article 19 § 663 and Article 6 § 190, for Defendants’

  alleged failure to pay overtime wages. See generally Complaint (“Compl.”) [DE 1]. On

  October 26, 2018, the parties entered into a formal written settlement agreement and release

  (“Settlement Agreement”) resolving the claims of the lead Plaintiff Callari and the opt-in

  Plaintiffs for $264,400.00. See DE 181. On November 9, 2018, Judge Spatt conducted a hearing
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 2 of 42 PageID #: 4235



  as to the fairness and reasonableness of the settlement and approved the settlement under the

  authority of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), but reserved

  decision as to attorney’s fees to be awarded pending a formal application by Plaintiff. See

  DE 183. On May 31, 2019, Plaintiff moved for an award of attorneys’ fees and costs, pursuant

  to 29 U.S.C. § 216(b) and NYLL § 198. See Plaintiffs’ Notice of Motion for Attorneys’ Fees

  and Costs (“Pls.’ Mot.”) [DE 197]; Plaintiffs’ Memorandum of Law in Support of Motion for

  Attorneys’ Fees and Costs (“Pls.’ Mem.”) [DE 197-4]. Specifically, Plaintiffs’ counsel seeks

  $333,346.50 in attorneys’ fees and $10,860.57 in costs. See Declaration of Robert Connolly,

  Esq. in Support of Motion for Attorneys’ Fees and Costs (“Connolly Decl.”) [DE 197-1] ¶ 3.

  Defendants oppose the motion, arguing, among other things, that the fees accrued by Plaintiffs

  are unreasonable. See generally Defendants’ Memorandum of Law in Opposition to Motion for

  Attorneys’ Fees and Costs (“Defs.’ Opp’n.”) [DE 201].

          Judge Spatt referred Plaintiff’s motion for attorneys’ fees and costs to this Court for a

  Report and Recommendation as to whether the motion should be granted, and the amount of

  damages and fees to be awarded, if any. See DE 198. For the reasons set forth below, this Court

  recommends to Judge Spatt that Plaintiff’s motion for attorneys’ fees and costs be GRANTED,

  in part, and DENIED, in part, to the extent set forth in this Report and Recommendation.



  II.    PROCEDURAL HISTORY

         The facts of this case are set forth at length in Judge Spatt’s Memorandum of Decision

  and Order granting, in part, and denying, in part, Defendants’ motion for summary judgment

  [DE 78], familiarity with which is presumed. Therefore, those facts will not be repeated here.

  Rather, the Court focuses on the work done in this case for which Plaintiffs’ counsel now seeks



                                                   2
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 3 of 42 PageID #: 4236



  fees and costs. The Court points out that the contentiousness of counsel here marked much of

  the eight-plus year history of this case, resulting in mounting fees which were unnecessary had

  the attorneys fulfilled their obligations to meet and confer in good faith pursuant to Local Rule

  37.3. This issue will be addressed further on in this Report and Recommendation.

         On July 29, 2011, Plaintiff Callari, individually and on behalf of other persons similarly

  situated, commenced this action against Defendants pursuant to the FLSA and NYLL to recover

  unpaid overtime wages. See generally Compl. [DE 1]. This Court conducted an Initial

  Conference on November 8, 2011 and implemented a Case Management and Scheduling Order

  (“CMSO”) setting a discovery end date of August 27, 2012. See DE 8-9. The parties thereafter

  engaged in a prolonged course of discovery, some of the details of which are outlined later in this

  report as those details relate to the fee application. After a discovery status conference in March

  2012, see DE 14, Plaintiff filed two discovery motions seeking to compel (1) certain

  interrogatory responses pertaining to other employees who were similarly situated to Plaintiff

  and (2) the production of unredacted Department of Labor (“DOL”) documents. See

  DE 16, 17. Defendants opposed both discovery motions. See DE 19-20. In addition, Plaintiffs’

  counsel moved for permission to file replies to the letter motions which the Court denied. See

  May 25, 2012 Electronic Order. On August 8, 2012, the Court granted, in part, and denied, in

  part, Plaintiff’s motion seeking certain interrogatory responses. The Court also denied Plaintiffs’

  motion seeking the production of certain DOL documents, without prejudice, and with the right

  to renew if and when Plaintiff moved for conditional certification of a collective action. See

  DE 24. That same day, the Court issued an Amended CMSO which extended the discovery

  deadline to January 18, 2013. See DE 25.




                                                   3
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 4 of 42 PageID #: 4237



         On September 28, 2012, Plaintiffs’ counsel filed a “Consent to Join Collective Action”

  on behalf of opt-in George Ruggiero (“Ruggiero”). See DE 26. Between October 2012 and

  December 2012, both parties filed several seeking to extend the various discovery deadlines. 1

  See DE 27-28, DE 30-31, DE 33. Defendants’ counsel notified the Court on October 8, 2012 of

  the death of Richard Blackman, principal of Defendant Blackman Plumbing Supply, Inc. See

  DE 27. Counsel requested a 30-day extension of the discovery deadline which was granted

  under the circumstances. Id. Based on several further requests for extensions, some of which

  involved circumstances resulting from Hurricane Sandy, the Court issued a Second Amended

  CMSO On November 7, 2012, setting the new discovery deadline at March 8, 2013. See DE 29.

         Following the death of then Defendant Blackman, Plaintiff filed a letter motion [DE 34]

  seeking to substitute as parties the co-executors of the Estate of Richard Blackman, which

  Defendants opposed [DE 35]. On January 17, 2013, Judge Spatt denied Plaintiff’s motion,

  without prejudice, because it did not comply with Fed. R. Civ. P. 25(a)(1) and 6(b) concerning

  the proper method of reporting the suggestion of death on the record. See DE 36. After Plaintiff

  filed the proper statement, he filed a second motion for substitution of the co-executors on

  May 7, 2013. See DE 49. On June 21, 2013, the parties entered into a stipulation substituting

  Robert Manheimer and Robert A. Tepedino, as Co-Executors of the Estate of Blackman, as

  Defendants in this action. See DE 57. The Court “so ordered” this stipulation on June 24, 2013.

  See DE 58. Thereafter, a variety of communications were filed by counsel dealing with Judge




         1
               The Court points out that both parties sought numerous adjournments and extensions
  of the various pre-trial deadlines in this action, contributing, in part, to the prolongation of the
  instant action. See DE 27; DE 28; DE 30; DE 45; DE 50; DE 56; DE 62; DE 116; DE 141; DE
  148; DE 155; DE 179; DE 197; DE 187-189.
                                                   4
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 5 of 42 PageID #: 4238



  Spatt’s Individual Rules concerning the pre-motion conference requirement and the required

  exchange of Rule 56.1 Statements in order to request a pre-motion conference.

         After an extension of several months, Defendants filed their motion for summary

  judgment on August 22, 2013 seeking dismissal of the Complaint in its entirety. See DE 61.

  Defendants argued, among other things, that: (1) Plaintiff was an exempt employee under the

  FLSA; (2) Plaintiff and opt-in Plaintiff Ruggiero’s federal claims were time-barred; (3) opt-in

  Plaintiff Ruggiero’s federal and state law claims were waived; (4) supplemental jurisdiction over

  the Plaintiff’s remaining state law claims was improper; and (5) Plaintiff should be precluded

  from making a motion for conditional certification as any such motion at that stage in the

  litigation would be untimely. See id. Plaintiff opposed Defendants’ motion for summary

  judgment. See DE 65.

         Between May 2013 and September 2013, the parties requested three separate extensions

  of time to file their joint pre-trial order (“JPTO”) and to conduct the Pre-Trial Conference in light

  of Defendants’ pending summary judgment motion. See DE 50, 56, 62. After reminding

  counsel that Judge Spatt does not stay the completion of the pre-trial phase of the case even if a

  dispositive motion is pending, the Court granted the first two requested extensions but denied the

  third. The Pre-Trial Conference was conducted on October 7, 2013. See September 19, 2013

  Electronic Order; DE 64. At the Pre-Trial Conference, the Court noted that “the parties have just

  begun to discuss whether this case is amenable to settlement” and they stated an intention to

  “continue those discussions over the next few weeks.” See DE 64. The Court offered to conduct

  a settlement conference if both sides wished to pursue that option; however, the parties did not

  reach out for the Court’s assistance. Id. On November 12, 2013, the parties filed a Second

  Amended JPTO after the Court had given counsel a second opportunity to review their exhibits



                                                   5
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 6 of 42 PageID #: 4239



  since no objections had been listed. See DE 69. The Court accepted the Second Amended JPTO

  on November 13, 2013 and closed discovery. See November 13, 2013 Electronic Order.

         A month later, Plaintiffs’ counsel filed a letter to this Court on December 13, 2013

  requesting a briefing schedule for Plaintiff’s “proposed motion for discovery sanctions and to strike

  a portion of the Declaration of Mark Schneider that was submitted in reply and further support of

  Defendants’ motion for summary judgment.” DE 74. Plaintiffs’ counsel claimed that Defendants

  had attached several exhibits to the Schneider Declaration that had not been produced in discovery.

  Defendants opposed the application, arguing among other things, that it was untimely and that

  Plaintiffs had never requested the three documents at issue during the course of discovery. DE 75.

  Defendants’ counsel also pointed out that the summary judgment motion had already been fully

  briefed and was pending before Judge Spatt. Id.

         Six days later, on December 19, 2013, Judge Spatt granted, in part, and denied, in part,

  Defendants’ motion for summary judgment. See DE 78. Plaintiff had submitted a 40-page

  attorney declaration in support of its opposition to Defendants’ motion for summary judgment

  which was rejected by Judge Spatt as an improper attempt to circumvent the Court’s rule on page

  limits for memoranda of law. Id. at 2-3. Ultimately, Defendants’ motion for summary judgment

  as to the opt-in Plaintiff Ruggiero’s FLSA claim was granted. However, summary judgment as

  to Ruggiero’s NYLL claim was denied. Id. Further, Defendants’ motion for summary judgment

  as to Plaintiff Callari was denied and he was “permitted to proceed with his FLSA claim and

  move to certify a collective action [and/ class action] pursuant to [Rule] 23.” Id.

         On January 2, 2014, Plaintiffs requested an extension of time to move for reconsideration

  of Judge Spatt’s summary judgment decision. See DE 79. The Court granted Plaintiffs’ request.

  DE 80. On February 3, 2014 and February 4, 2014, respectively, Plaintiffs requested two

  additional extensions of time [DE 86, 88] to file their reply brief in support of the motion for

                                                    6
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 7 of 42 PageID #: 4240



  reconsideration which Defendants opposed. See DE 87, 89. The Court denied Plaintiffs’ second

  set of requested extensions on February 6, 2014. See DE 93. Judge Spatt denied the motion for

  reconsideration on April 28, 2014. See DE 100.

         Plaintiffs then requested an extension of time to move for conditional certification of a

  collective action under the FLSA and certification of a class action under Rule 23. See DE 95.

  On April 7, 2014, the Court granted Plaintiffs’ request. See DE 96. Plaintiffs asked for a second

  extension to file his motion on April 14, 2014. See DE 97. The Court granted Plaintiffs’ second

  extension request the same day. See DE 98. On April 17, 2014, Plaintiffs actually filed their

  motion to conditionally certify a collective action pursuant to § 216(b) of the FLSA and to certify

  a class action under Fed. R. Civ. P. Rule 23, see DE 99, which Defendants’ opposed, see

  DE 102.

         On July 2, 2014, Plaintiffs requested an extension of time to file their reply brief in

  support of the motion for collective action certification as well as class certification. See

  DE 103. Defendants opposed. See DE 104, 106. On July 3, 2014, the Court granted Plaintiffs’

  requested extension but cautioned Plaintiff that this was the final extension. See DE 108.

  Notwithstanding the Court’s cautioning, on July 15, 2014, Plaintiffs requested a third extension

  to file their reply brief and proceeded to file the reply brief one date late without having yet been

  awarded such relief by the Court. See DE 110. Notwithstanding the untimely submission, the

  Court in its discretion granted the extension nunc pro tunc. See DE 112. Judge Spatt referred

  the motion for collective action certification to this Court for decision on November 20, 2014.

  See DE 113.

         This Court granted, with limitation, conditional certification of a collective action on

  March 27, 2015. DE 114. On March 31, 2015, Judge Spatt denied the Plaintiffs’ motion for



                                                    7
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 8 of 42 PageID #: 4241



  class certification pursuant to Rule 23, finding that Plaintiffs failed to meet the requirements of

  commonality, typicality and adequacy of representation. DE 115. Plaintiffs’ counsel then

  moved for reconsideration of that decision before Judge Spatt on April 16, 2015. See DE 121.

  After considering full briefing on the motion, Judge Spatt denied Plaintiff’s motion for

  reconsideration on December 23, 2015. See DE 124.

          While the motion for reconsideration was pending, Defendants filed a motion seeking to

  re-open discovery to allow Defendants (1) to conduct deposition and document discovery on

  each of the prospective opt-in Plaintiffs, and (2) to again amend the JPTO to add the names of

  nine additional trial witnesses. DE 116. With respect to the nine additional witnesses,

  Defendants’ counsel argued that the case had changed from a single plaintiff case to “potentially

  having to defend at trial the claims of what may be a class of people as defined by the Court in its Order

  and allegations of improper company-wide policies procedures and practices.” Id. Plaintiffs did not file

  any opposition to Defendants’ letter motion and the Court granted Defendants’ motion to re-open

  discovery and amend the Joint Pre-Trial Order. DE 125. The final deadline to complete discovery

  was set at September 30, 2016 and the deadline to file a second amended JPTO was set at

  October 28, 2016. See DE 131.

          In April 2016, the parties engaged in motion practice concerning the Notice of Pendency

  to be sent to the conditionally certified collective. See DE 126. After judicial intervention, see

  DE 126, the Notice of Pendency was finalized and sent out to 87 members of the collective.

  Connolly Decl. ¶ 12. In addition to George Ruggiero, eight other individuals opted-in to the

  action. See DE 132-140.

          Defendants filed a motion on April 28, 2016 to compel Plaintiffs to execute a second

  amended JPTO, see DE 129, which Plaintiffs opposed, see DE 130. The Court denied

  Defendants’ motion, reasoning that it was premature since discovery was still ongoing. See

                                                       8
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 9 of 42 PageID #: 4242



  DE 131. A week before the September 30, 2016 deadline, the parties filed a joint request to

  extend the fact discovery deadline to November 14, 2016 and also sought an extension of the

  deadline to file a second amended JPTO. See DE 141. The Court reluctantly granted the

  extension on September 26, 2016 and cautioned that the deadline would not be extended again.

  See September 26, 2016 Electronic Order.

         In October 2016, both parties engaged in motion practice which essentially sought to

  resolve the scope and amount of discovery each party was permitted to conduct. See DE 142-

  146. On September 25, 2017, the Court issued an Order observing that “the parties continue to

  have significant difficulty working together to get through the discovery issues in this case and to

  comply with their obligations under Local Civil Rule 37.3.” DE 152. The Court also noted that

  the “ongoing disputes between the parties stems from the fact that plaintiffs’ counsel did not

  move for conditional certification until after the deadlines set in the Case Management and

  Scheduling Order … for the close of discovery and the filing of the initial joint pre-trial order.”

  DE 152 at 1. The Court granted, in part, and denied, in part, both parties’ discovery motions and

  reluctantly extended the long-expired discovery deadline to allow for the completion of all

  discovery by December 21, 2017. Id. The Court cautioned the parties that the deadlines “would

  not be extended under any circumstances given the pattern” of delinquency and delay in this

  case. Id. at 9-10.

         On January 31, 2018, the Court held a Pre-Trial Conference to review the parties’ second

  amended JPTO. See DE 154. However, instead of the submitting a second amended JPTO as

  directed by the Court, the parties instead opted to rely on the amended JPTO filed in the action

  four years earlier. See DE 152, 154. The Court advised counsel that the amended JPTO could

  not be accepted in its existing form and directed them to file a second amended JPTO which



                                                    9
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 10 of 42 PageID #: 4243



   reflected the various Court rulings made since the first amended JPTO was filed. See DE 154.

   The Court also pointed out to Defendants’ counsel that he likely could not maintain certain

   affirmative defenses listed on the amended JPTO in light of the fact that Defendants never

   moved to de-certify the collective. See DE 154. Defendants’ counsel was advised to raise the

   issue with Judge Spatt for resolution. Id. The parties were directed to file a second amended

   JPTO by March 25, 2018. See March 12, 2018 Electronic Order. Counsel did so on March 26,

   2018. DE 158. On April 13, 2018, the Court rejected the second amended JPTO because it did

   not incorporate all of the changes counsel were instructed to make at the January 31, 2018 Pre-

   Trial Conference. DE 159. Over the next two months, both parties engaged in motion practice

   regarding disputes which arose from counsels’ attempts to draft a second amended JPTO. See

   DE 159-160, 164, 166-171.

          Defendants filed a pre-motion conference request to Judge Spatt on April 25, 2018 to

   discuss their anticipated motion to decertify the collective. DE 165. Judge Spatt denied the

   request advising that, under his Individual Rules, a pre-motion conference was not necessary for

   such motions. See May 30, 2018 Electronic Order. Although Judge Spatt did not preclude

   Defendants from moving to decertify the collective, he took note of this Court’s concern as to

   whether “such a motion would … be proper, timely, or procedurally appropriate” at that stage in

   the litigation. Id. On May 31, 2018, the parties filed a second amended JPTO. See DE 174.

   This Court accepted the second amended JPTO on June 4, 2018, closed discovery, and deemed

   the case trial ready to Judge Spatt. See June 4, 2018 Electronic Order.

          Judge Spatt held a conference with the parties on October 4, 2018, at which time a

   settlement was reached in the sum of $264,400.00, subject to a formal written settlement

   agreement and release being executed. See DE 177, 181. Plaintiff Callari’s claims were settled



                                                   10
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 11 of 42 PageID #: 4244



   for $160,000. Ruggiero’s claims were settled for $80,000. The balance of $24,400 was

   distributed among the remaining seven opt-in Plaintiffs in amounts varying from $500 to

   $15,000. See DE 181. Although the parties settled the underlying claims of the action, they

   remained at odds on the issue of attorneys’ fees and costs. See DE 177, 183. Counsel filed a

   formal written settlement agreement and release (“Settlement Agreement”) on October 26, 2018.

   DE 181. The Settlement Agreement provided that “Plaintiff’s Counsel shall file an application

   to the Court seeking an order on the issue of whether Plaintiffs are entitled to recover attorneys’

   fees and costs, and if so, the amount thereof.” See Declaration of James A. Rose, Esq. in

   Opposition to Plaintiffs’ Motion for Attorneys’ Fees (“Rose Decl;”) [DE 200], Ex. F (Settlement

   Agreement) [DE 200-6] at 8. At the conclusion of the November 9, 2018 hearing on the fairness

   and reasonableness of the settlement, Judge Spatt approved the Settlement Agreement pursuant

   to the authority of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), but

   reserved decision regarding the amount of attorney’s fees to be awarded pending a formal

   application by Plaintiff. See DE 198.

          On May 31, 2019, Plaintiffs filed their motion for attorneys’ fees and costs, pursuant to

   29 U.S.C. § 216(b) and NYLL § 198, seeking $344,302.07, comprised of $333,346.50 in

   attorneys’ fees and $10,860.57 in costs. See Pls.’ Notice of Mot. [DE 197]. Between

   October 29, 2018 and May 14, 2019, Plaintiffs’ counsel requested nine enlargements of the

   briefing schedule for the motion for attorneys’ fees and costs. See DE 182, 184, 188, 191-196.

   The Court granted the requested extensions. However, after the ninth request, the Court advised

   that it “will not grant any further extensions of time.” May 15, 2010 Electronic Order. In

   support of the motion, Plaintiffs submitted the Declaration of Attorney Robert Connolly, which

   attached contemporaneous billing records. Connolly Decl., Ex. A (Billing and Cost Statement)



                                                    11
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 12 of 42 PageID #: 4245



   [DE 197-2]. Plaintiffs also submitted the Declaration of Deanna Panico, Esq. in Support of

   Motion for Attorneys’ Fees and Costs (“Panico Decl.”) [DE 197-3]. Panico is an associate at

   Bee Ready Fishbein Hatter & Donovan LLP who worked on this case.

          Defendants oppose the motion challenging Plaintiff’s entitlement to attorneys’ fees and

   costs and, alternatively, the reasonableness of the amount of fees and costs. See generally Defs.’

   Opp’n [DE 201]. With respect to the amount of counsel fees sought, Defendants contend that

   any award of attorneys’ fees should be limited to approximately $88,045.00 -- 33% of the total

   amount recovered ($264,400.00). See generally id. Defendants further argue, in the alternative,

   that Plaintiffs’ requested fee award should be reduced, in an amount to be determined by the

   Court, to reflect: (1) improper utilization of experienced counsel for mundane and non-complex

   tasks; (2) use of block billing in the contemporaneous time records; (3) vague or incomplete

   entries in the contemporaneous time records; (4) Plaintiffs’ unsuccessful prosecution of the

   FLSA claim for opt-in Plaintiff Ruggiero; (5) Plaintiffs’ unsuccessful discovery motions,

   motions for reconsideration, motion for class certification under Rule 23, and motions for

   extensions of time; and (6) Plaintiffs’ failure to settle the action earlier in the case for amounts

   similar to those for which Plaintiffs ultimately settled. See generally id.

          Judge Spatt referred Plaintiff’s motion for attorneys’ fees and costs to this Court for a

   Report and Recommendation as to whether the motion should be granted, and, if so, the amount

   of damages and fees to be awarded. See DE 198.

   III.   DISCUSSION

          A.      Entitlement to Attorneys’ Fees and Costs

          As a threshold matter, the Court must determine whether obtaining a favorable settlement

   that does not expressly entitle a plaintiff to attorneys’ fees and costs triggers the fee-shifting



                                                     12
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 13 of 42 PageID #: 4246



   provisions of the FLSA and the NYLL. Both the FLSA and NYLL are fee-shifting statutes

   which entitle a plaintiff to an award of reasonable attorney’s fees and costs in wage-and-hour

   actions. See 29 U.S.C. § 216(b); NYLL §§ 198 (1-a), 663. The FLSA provides that the court

   “shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

   attorney’s fee to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b)

   (emphasis added). The NYLL also provides that in “any action instituted in the courts upon a

   wage claim by an employee or the commissioner in which the employee prevails, the court shall

   allow ... all reasonable attorney’s fees.” NYLL § 198(1-a) (emphasis added).

          Although the FLSA fee-shifting provision does not expressly mention “prevailing party,”

   courts in the Second Circuit typically cite and rely upon prevailing party fee-shifting

   jurisprudence when adjudicating requests for attorneys’ fees and costs under the FLSA. See,

   e.g., Fisher v. SD Prot. Inc., 948 F.3d 593, 604, 607 (2d Cir. 2020) (citing and analogizing to

   case law interpreting other similar fee-shifting statutes in the civil rights context including, but

   not limited to, Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)

   (seeking attorney’s fees under 42 U.S.C. § 1988 which awards the “prevailing party . . . a

   reasonable attorney’s fee as part of the costs”); Kassim v. City of Schenectady, 415 F.3d 246 (2d

   Cir. 2005) (fee request under § 1988) and Dunlap-McCuller v. Riese Org., et al., 980 F.2d 153

   (2d Cir. 1992) (same); Perez v. AC Roosevelt Food Corp., 744 F.3d 39, 43 (2d Cir. 2013) (citing

   Hensley in FLSA action); Barfield v. New York City Health & Hosps. Corp., 537 F.3d 132, 151

   (2d Cir. 2008) (same); Pugh v. Meric, No. 18-CV-3556, 2019 WL 3936748, at *2 (S.D.N.Y.

   Aug. 20, 2019) (same); Velasquez v. Digital Page, Inc., 124 F. Supp. 3d 201, 203 (E.D.N.Y.

   2015) (same); Mendez v. Radec Corp., 907 F. Supp. 2d 353, 357 (W.D.N.Y. 2012) (citing and

   analogizing Buckhannon Board & Care Home, Inc. v. West Virginia Department of Health and



                                                     13
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 14 of 42 PageID #: 4247



   Human Services, 532 U.S. 598 (2001) (awarding attorney’s fees to “prevailing party” under Fair

   Housing Amendments Act of 1988 and Americans with Disabilities Act); see also Kalloo v.

   Unlimited Mechanical Co. of NY, 977 F. Supp. 2d 209, 211 (E.D.N.Y. 2013) (observing that

   “cases determining awards of attorneys' fees under the FLSA rely interchangeably on cases

   arising under § 1988”).

            In applying prevailing party fee-shifting jurisprudence to the FLSA, courts in the

   Second Circuit have consistently held that “[u]nder the FLSA and the NYLL, a prevailing

   plaintiff is entitled to reasonable attorneys’ fees and costs.” Fisher, 948 F.3d. at 600 (emphasis

   added); Perez, 744 F.3d at 43 (“The [FLSA] directs courts to award prevailing plaintiffs

   reasonable attorney's fees and costs.”) (emphasis added); Francois v. Mazer, 523 Fed. App'x

   28, 29 (2d Cir. 2013) (“Reasonable attorney’s fees and costs are awarded as a matter of right to a

   prevailing plaintiff in an action under the FLSA or NYLL.”) (emphasis added); Barfield., 537

   F.3d at 151 (“[T]he FLSA directs courts to award prevailing plaintiffs reasonable attorney's fees

   and costs.”) (emphasis added); Velasquez, 124 F. Supp. 3d at 203 (“Under the FLSA and NYLL,

   a prevailing plaintiff is entitled to reasonable attorneys' fees and costs.”) (emphasis added);

   Kahlil, 657 F. Supp. 2d at 473–74 (“In an action pursuant to the FLSA, a ‘prevailing party’ must

   be awarded reasonable attorneys’ fees and costs.”) (emphasis added); Singh v. A & A Mkt. Plaza,

   Inc., No. CV 15-7396, 2019 WL 4861882, at *6 (E.D.N.Y. Sept. 30, 2019) (“Both the FLSA and

   NYLL provide for prevailing Plaintiffs to be awarded attorneys’ fees and costs for actions to

   recover unpaid wages.”) (emphasis added).

          A plaintiff is a prevailing party “if they succeed on any significant issue in litigation

   which achieves some of the benefit the parties sought in bringing suit.” Hensley, 461 U.S. at

   433; Andrews v. City of New York, 118 F. Supp. 3d 630, 637 (S.D.N.Y. 2015) (citation omitted);



                                                    14
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 15 of 42 PageID #: 4248



   Velasquez, 124 F. Supp. 3d at 203 n.1 (citation omitted); Pugh, 2019 WL 3936748, at *2 (“For

   purposes of federal statutes with fee shifting provisions such as the FLSA, plaintiffs are the

   prevailing party ‘if they succeed on any significant issue in litigation which achieves some of the

   benefit the parties sought in bringing suit.’”) (citation omitted). “Likewise, to qualify as a

   prevailing party, a plaintiff must demonstrate a change in the legal relationship between itself

   and the defendant arising from the resolution of the lawsuit.” Kahlil, 657 F. Supp. 2d at 473–74

   (citation omitted).

          Where, as here, plaintiffs “obtain a favorable settlement in an action brought pursuant to

   the FLSA, they constitute prevailing parties and are entitled to attorney’s fees.” Andrews, 118

   F. Supp. 3d at 635; Larrea v. FPC Coffees Realty Co., No. 15-CV-1515, 2017 WL 1857246, at

   *5 (S.D.N.Y. May 5, 2017) (citation and internal quotation marks omitted); Pocius v. Sec. Auto

   Sales Inc., No. 16-CV-0400, 2018 WL 3999649, at *2 (E.D.N.Y. July 6, 2018), report and

   recommendation adopted, No. 16-CV-0400, 2018 WL 3998965 (E.D.N.Y. Aug. 20, 2018)

   (citation omitted). “[T]he fact that plaintiff prevailed through a settlement rather than through

   litigation does not weaken plaintiff’s claim to fees.” Andrews, 118 F. Supp. 3d at 635 (citations

   omitted); see Velasquez, 124 F. Supp. 3d at 203 (“A plaintiff involved in litigation ultimately

   resolved by settlement may still be entitled to an award of attorneys’ fees as a prevailing party.”)

   (quoting Lyte v. Sara Lee Corp., 950 F.2d 101, 103–04 (2d Cir. 1991)); Samborski v. Linear

   Abatement Corp., No. 96-CV-1405, 1999 WL 739543, at *1 (S.D.N.Y. Sept. 22, 1999) (“As

   plaintiffs have obtained a settlement of $50,000, they ... are prevailing parties entitled to

   reasonable attorneys' fees and costs.”) (citation and internal quotation omitted); Fraticelli v.

   MSG Holdings, L.P., No. 13-CV-6518, 2018 WL 5004867, at *3 (S.D.N.Y. Oct. 16, 2018)




                                                     15
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 16 of 42 PageID #: 4249



   (“Even where the plaintiff agrees to a settlement, counsel is still entitled to his or her fees.”)

   (citation omitted)).

          The Court recognizes that, most commonly, settling parties in FLSA actions do not

   dispute whether a plaintiff is entitled to attorney’s fees and costs by virtue of obtaining a

   settlement. When disputes do arise, they generally arise in fee applications submitted after the

   settlement is approved and involve the amount of the attorney’s fees and costs sought. Though

   uncommon, there have been instances where settling parties in FLSA actions have disputed a

   plaintiff’s entitlement to attorney’s fees and costs where, as here, the settlement agreement does

   not expressly provide that the plaintiff is entitled to fees and costs. See, e.g., Kahlil, 657

   F. Supp. 2d at 473–74; Velasquez, 124 F. Supp. 3d at 203; Mendez, 907 F. Supp. 2d at 357;

   LaBarca v. GRJH, Inc., No. 16-CV-0826, 2018 WL 1136918, at *7 (N.D.N.Y. Mar. 1, 2018).

   However, courts in the Second Circuit have declined to create such a distinction under those

   circumstances, reaffirming the principle that a settling plaintiff constitutes a “prevailing party”

   entitled to attorneys’ fees under the FLSA, even if the settlement is silent as to whether the

   plaintiff was entitled to those fees. See Velasquez, 124 F. Supp. 3d at 203, n.1 (finding that

   settlement which was silent on plaintiff’s entitlement to attorneys’ fees and costs conferred

   “prevailing party” status on plaintiff which entitled plaintiff to fees and costs under the FLSA

   and NYLL); Mendez, 907 F. Supp. 2d at 357 (same); Pocius, 2018 WL 3999649, at *1-2 (finding

   that plaintiff constituted a “prevailing party” entitled to attorneys’ fees and costs under the FLSA

   and NYLL notwithstanding any express term in the settlement agreement entitling plaintiff to

   fees and costs); see also Kahlil, 657 F. Supp. 2d at 473–74 (finding that settlement reached

   through Rule 68 offer silent as to whether the offer included attorney’s fees and costs conferred




                                                     16
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 17 of 42 PageID #: 4250



   “prevailing party” status entitling plaintiff to fees and costs under the FLSA); LaBarca., 2018

   WL 1136918, at *7 (same).

          Defendants contend that, based on the plain language of the FLSA and NYLL, a plaintiff

   must receive a “judgment” to be entitled to attorney’s fees and costs under the FLSA and NYLL,

   and a settlement agreement does not constitute a “judgment.” See Defs.’ Opp’n at 13-17. To

   support of this contention, Defendants cite Bernhard v. Cent. Parking Sys. of New York, Inc., 101

   F. Supp. 3d 213, 216 (E.D.N.Y. 2015), where the court held that a settlement agreement did not

   trigger the fee-shifting provision in the Employee Retirement Income Security Act, 29 U.S.C.

   § 1001 et seq. (“ERISA”). The court in Bernhard reasoned that the ERISA statute only provides

   for attorney’s fees and costs when a “judgment in favor of the plan is awarded” and that a

   settlement does not constitute such a judgment. Id. at 215 (citing 29 U.S.C. § 1132(g)(2)).

   Although the court in Bernhard acknowledged that other courts sitting in the same circuit have

   concluded that a settling party may be entitled to attorney’s fees and costs if that party

   constituted a “prevailing party,” the court rejected adopting such an approach because the phrase

   “prevailing party” was not expressly contained in the ERISA statute, and the legislative history

   did not otherwise support such an approach. Id. at 216.

          Defendants here request that this Court adopt a similar statutory interpretation for the

   FLSA and NYLL, which would have the practical effect of precluding FLSA and NYLL cases

   from prevailing party fee-shifting provisions. However, the Court is not persuaded that

   Bernhard is instructive with respect to FLSA and NYLL actions. As discussed supra, courts in

   this Circuit have long relied on prevailing party fee-shifting jurisprudence when adjudicating

   requests for attorney’s fees and costs under the FLSA and NYLL, despite the lack of any express

   reference to the term “prevailing party” in the FLSA. Had the applicability of such jurisprudence



                                                    17
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 18 of 42 PageID #: 4251



   to the FLSA and NYLL been unresolved, the reasoning in Bernhard might have served as useful

   guidance in determining the issue. However, that is not the case, and Defendants provide no

   explanation as to why the Court should depart from the legal principles long established in FLSA

   cases and adopt those asserted in ERISA cases. Absent any legal, factual, or policy reason to

   diverge from the legal principles routinely applied to the FLSA’s fee-shifting provision, this

   Court declines to do so.

           Moreover, as it specifically relates to the NYLL, unlike the ERISA statute, the plain

   language of the NYLL’s fee-shifting provision expressly entitles an employee who “prevails” on

   a wage claim to attorney’s fees and costs. See NYLL § 198(1-a) (“[A]ny action … upon a wage

   claim by an employee … in which the employee prevails, the court shall allow ... all reasonable

   attorney’s fees.”) (emphasis added). Consequently, prevailing party fee-shifting jurisprudence is

   applicable to the NYLL rendering any analogy to Bernhard inapposite.

           For these reasons, this Court finds that Plaintiffs constitute “prevailing parties” by virtue

   of having obtained a favorable settlement and are entitled to an award of reasonable attorneys’

   fees and costs under the FLSA and NYLL. See Andrews, 118 F. Supp. 3d at 634–35 (“Where

   plaintiffs obtain a favorable settlement in an action brought pursuant to the FLSA, they constitute

   prevailing parties and are entitled to attorney's fees.”); Mendez, 907 F. Supp. 2d at 356 (“The

   parties disagree whether the FLSA requires a plaintiff to be a “prevailing party” for the Court to

   award attorneys' fees and whether Plaintiffs have met the prevailing party standards. … [T]he

   Plaintiffs were successful in obtaining a judicially approved settlement of their claims from the

   Defendants, … [t]herefore, having prevailed, Plaintiffs are entitled to an award of reasonable

   attorneys' fees.).




                                                     18
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 19 of 42 PageID #: 4252



          B.      Reasonableness of Attorneys’ Fees
          In determining a reasonable attorneys’ fees award, both the Supreme Court and the

   Second Circuit have held that “the lodestar -- the product of a reasonable hourly rate and the

   reasonable number of hours required by the case -- creates a ‘presumptively reasonable

   fee.’”4 Millea v. Metro-N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting Arbor Hill

   Concerned Citizens Neighborhood Ass'n v. Cty. of Albany, 522 F.3d 182, 183 (2d Cir. 2007)). In

   calculating the presumptively reasonable fee, the court should look to what a “reasonable, paying

   client, who wishes to pay the least amount necessary to litigate the case effectively” would be

   willing to pay. Arbor Hill, 522 F.3d at 184. “[W]hether the calculation is referred to as the

   lodestar or the presumptively reasonable fee, courts will take into account case-specific factors to

   help determine the reasonableness of the hourly rates and the number of hours expended.”

   Pinzon v. Paul Lent Mech. Sys., No. 11–CV–3384, 2012 WL 4174725, at *5 (E.D.N.Y. Aug. 21,

   2012), report and recommendation adopted, No. 11–CV–3384, 2012, WL 4174410 (E.D.N.Y.

   Sept. 19, 2012). These factors include:

                  [T]he complexity and difficulty of the case, the available expertise
                  and capacity of the client's other counsel (if any), the resources
                  required to prosecute the case effectively (taking account of the
                  resources being marshaled on the other side but not endorsing
                  scorched earth tactics), the timing demands of the case, whether an
                  attorney might have an interest (independent of that of his client) in
                  achieving the ends of the litigation or might initiate the
                  representation himself, whether an attorney might have initially
                  acted pro bono (such that a client might be aware that the attorney
                  expected low or non-existent remuneration), and other returns (such
                  as reputation, etc.) that an attorney might expect from the
                  representation.

   Arbor Hill, 522 F.3d at 184.

          The party seeking reimbursement of attorneys' fees bears the burden of proving the

   reasonableness and necessity of hours spent and rates charged. See N.Y. State Ass'n for Retarded


                                                   19
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 20 of 42 PageID #: 4253



   Children, Inc. v. Carey, 711 F.2d 1136, 1139 (2d Cir. 1983). Ultimately, “[t]he reasonableness

   of an attorney’s requested fees is a matter within the district court’s discretion.” Bond v. Welpak

   Corp., No. 15-CV-2403, 2017 WL 4325819, at *4 (E.D.N.Y. Sept. 26, 2017), appeal

   dismissed (Apr. 9, 2018).

                  1.      The Issue of Proportionality

          Since this issue had yet to be resolved by the Second Circuit at the time this motion for

   fees was filed, both parties devoted a substantial portion of their briefs to discussing whether an

   award of attorneys’ fees should be limited to 33% of the settlement amount. See Pls.’ Mem. at 6-

   14; Defs.’ Opp’n at 13-17. Recently, however, the Second Circuit in Fisher v. SD Prot. Inc laid

   the debate to rest and rejected the notion that a fee may be reduced “merely because it would be

   disproportionate to the financial interest at stake in the litigation.” Fisher, 948 F.3d. at 603-604.

   The Second Circuit found that a percentage cap on attorneys’ fees in FLSA actions stood at odds

   with the remedial goals of the FLSA and would “impede Congress’s goals by discouraging

   plaintiffs’ attorneys from taking on ‘run of the mill’ FLSA cases where the potential damages are

   low and the risk of protracted litigation is high.” Id. Although recognizing that the proportion of

   fees may be relevant in considering the reasonableness of an award in some cases (i.e., multi-

   million dollar securities class action involving a common fund), the Second Circuit clarified that

   there is “no explicit limit on attorneys’ fees in FLSA actions” and instructed that “district courts

   should not, in effect and practice, implement such a limit.” Id. at 603; see also Fisher at 603-604

   (“In most FLSA cases, it does not make sense to limit fees to 33% of the total settlement. FLSA

   cases often involve ordinary, everyday workers who are paid hourly wages and favorable

   outcomes frequently result in limited recoveries.”).




                                                    20
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 21 of 42 PageID #: 4254



           Notwithstanding its rejection of a proportionality limit in FLSA actions, the Second

   Circuit reiterated a district court’s discretion to set attorneys’ fees as it reasonably sees fit when

   presented with a fee application separately made after a plaintiff has prevailed through litigation

   or settlement. Id. at *606 (citing McDonald ex rel. Prendergast v. Pension Plan of the NYSA-

   ILA Pension Tr. Fund, 450 F.3d 91, 96 (2d Cir. 2006) (“A district court may exercise its

   discretion and use a percentage deduction as a practical means of trimming fat from a fee

   application.”)). With these principles in mind, the Court will evaluate the reasonableness of the

   requested attorneys’ fees without using proportionality as an outcome determinative factor.

                   2.      Reasonableness of Hourly Rate

           For purposes of the lodestar, “[a] reasonable rate is the rate that a reasonable, paying

   client would be willing to pay.” Barrella v. Vill. of Freeport, 43 F. Supp. 3d 136, 189 (E.D.N.Y.

   2014) (quoting Arbor Hill, 522 F.3d at 184); Tianjin Port Free Trade Zone Int’l Trade Serv. Co.,

   Ltd. v. Tiancheng Chempharm, Inc., 17-CV-4130, 2019 WL 4888663, at *2 (E.D.N.Y. Sept. 30,

   2019). Courts in the Second Circuit adhere to the forum rule, “which states that a district court

   should generally use the prevailing hourly rates in the district where it sits.” Joseph v. HDMJ

   Rest., Inc., 970 F. Supp. 2d 131, 155 (E.D.N.Y. 2013) (citing Simmons v. N.Y. City Transit

   Auth., 575 F.3d 170, 176 (2d Cir. 2009)); Zuffa, LLC v. South Beach Saloon, Inc., CV 15-6355,

   2019 WL 1322620, at *6 (E.D.N.Y. Mar. 6, 2019). In the Eastern District of New York,

   prevailing rates range from $300 to $400 per hour for experienced attorneys, $200 to $300 per

   hour for senior associates, and $100 to $150 per hour for junior associates. See Official Comm.

   of Unsecured Creditors of Exeter Holdings, Ltd. v Haltman, CV 13-5475, 2018 WL 7291396, at

   *5 (E.D.N.Y. Aug. 24, 2018); Mondragon v. Keff, 15-CV-2529, 2019 WL 2551536, at *12

   (S.D.N.Y. May 31, 2019), report and recommendation adopted, 2019 WL 2544666 (S.D.N.Y.



                                                     21
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 22 of 42 PageID #: 4255



   June 20, 2019); Xin Long Lin v. New Fresca Tortillas, No. 18-CV-3246, 2019 WL 3716199, at

   *8 (E.D.N.Y. May 1, 2019), report and recommendation adopted, 2019 WL 3714600 (E.D.N.Y.

   May 28, 2019); Kizer v. Abercrombie & Fitch Co., CV 12-5387, 2017 WL 9512408, at *8

   (E.D.N.Y. July 24, 2017), report and recommendation adopted, 2017 WL 3411952 (E.D.N.Y.

   Aug. 09, 2017); Valdez v. H & S Rest. Operations, Inc., No. 14-CV-4701, 2016 WL 3079028, at

   *8 (E.D.N.Y. Mar. 29, 2016), report and recommendation adopted, 2016 WL 3087053

   (E.D.N.Y. May 27, 2016); Claudio v. Mattituck-Cutchogue Union Free Sch. Dist., No. 09-CV-

   5251, 2014 WL 1514235, at *14 (E.D.N.Y. Apr. 16, 2014) (collecting cases). Courts in this

   district have awarded rates between $75 to $100 per hour for work performed by

   paralegals. See Sands Harbor Marina Corp. v. Wells Fargo Ins. Servs. of Or., No. 09-CV-3855,

   2018 WL 1701944, at *5 (E.D.N.Y. Mar. 31, 2018) (collecting cases); Douyon v. NY Med.

   Health Care, P.C., 49 F. Supp. 3d 328, 343 (E.D.N.Y. 2014) (finding $90 to $100 hourly rate

   reasonable for paralegals); Abreu v. Congregation Yetev Lev D’Satmar Meats & Poultry, Inc.,

   12-CV-272, 2019 WL 2526087, at *5 (E.D.N.Y. June 19, 2019) (finding that $85 hour late for

   paralegals was reasonable); Campa Flores v. New Sunstone Mexican Food, Inc., 17-CV-2941,

   2018 WL 6840081, at *6 (E.D.N.Y. Sept. 13, 2018) (finding billing rate of $75 hourly

   appropriate for paralegals).

          “Some judges ‘have recognized slightly higher ranges in this district of $300–$450 per

   hour for partners, $200–$300 per hour for senior associates, and $100–$200 per hour for junior

   associates.’” Safeco Ins. Co. of Am. v. M.E.S., Inc., 09-CV-3312, 2018 WL 2766139, at *7

   (E.D.N.Y. June 8, 2018) (quoting Small v. New York City Transit Auth., No. 09-CV-2139, 2014

   WL 1236619, at *5 (E.D.N.Y. Mar. 25, 2014)); see Hormel Foods Sales, LLC v. Ship Side Food

   Serv., Inc.,16-CV-1595, 2018 WL 3202076, at *2 (E.D.N.Y. Mar. 23, 2018); Nicaisse v.



                                                 22
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 23 of 42 PageID #: 4256



   Stephens & Michaels Associates, Inc., No. 14-CV-1570, 2016 WL 4367222, at *4 (E.D.N.Y.

   June 9, 2016), report and recommendation adopted, No. 14-CV-1570, 2016 WL 4275687

   (E.D.N.Y. Aug. 12, 2016).

          Although the Second Circuit has not recently revisited the issue of what constitutes a

   reasonable fee within this district since its discussion in Konits v. Karahalis, 409 Fed. App’x

   418, 422–23 (2d Cir. 2011) (summary order) -- which affirmed a district court decision holding

   that the prevailing rates for experienced attorneys in the Eastern District of New York range

   from approximately $300 to $400 per hour -- a number of courts within this district continue to

   rely, in part, on Konits in determining the appropriate range of fees. See Morales v. B&M Gen.

   Renovation Inc., No. 14-CV-7290, 2016 WL 1266624, at *11 (E.D.N.Y. Mar. 9, 2016), report

   and recommendation adopted, 2016 WL 1258482 (E.D.N.Y. Mar. 29, 2016) (relying, in part, on

   Konits and finding that “the prevailing hourly rate for partners in this district is between $300

   and $400); Valdez, 2016 WL 3079028, at *8 (same); Litkofsky v. P & L Acquisitions, LLC, No.

   15-CV-5429, 2016 WL 7167955, at *9 (E.D.N.Y. Aug. 19, 2016), report and recommendation

   adopted sub nom. Ira Litkofsky v. P & L Acquisitions LLS, No. 15-CV-5429, 2016 WL 7168069

   (E.D.N.Y. Dec. 8, 2016) (same).

          Plaintiffs seek a rate of $425.00 per hour for Partner Robert Connolly. See Connolly

   Decl. ¶ 19. Attorney Connolly, a graduate of St. John’s University Law School, was admitted to

   practice law in the State of New York in 1994. Id. ¶ 23. He has been practicing law for 25 years

   and has appeared as lead attorney in more than 50 federal cases in the Eastern and Southern

   Districts of New York according to his Declaration. Id. ¶ 24. The bulk of those cases have been

   related to labor and employment matters where Attorney Connolly has represented defendants in

   such actions. Id.



                                                    23
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 24 of 42 PageID #: 4257



          Since 2000, Attorney Connolly has been practicing primarily labor and employment law.

   Id. ¶ 28. In 2013, he opened his own law firm but has remained “Of Counsel” to the law firm of

   Bee Ready Fishbein Hatter & Donovan, LLP (“Bee Ready”). Id. ¶ 30. Attorney Connolly

   directs the Court’s attention to Martinez v. Ivy League School Inc., et al., No. 15-CV-7238

   (E.D.N.Y. July 18, 2016) where the district court approved an award of $425 per hour in fees for

   Attorney Connolly in an FLSA action. Id. ¶ 26. However, unlike the instant case, the attorneys’

   fees and costs requested in Martinez were negotiated between counsel for the parties and

   purportedly were not part of the total wages agreed upon by counsel. The attorneys’ fees

   therefore were unopposed and were incorporated into the settlement agreement. That is not the

   case here and, as such, the consideration applied by the Court is different from that assessed by

   the Second Circuit recently in Fisher. See Fisher v. SD Prot. Inc., 948 F.3d at 606 (“Where the

   issue of fees and costs is presented in the context of a complete settlement agreement that

   includes an agreement with respect to fees and costs, however, the inquiry is different as the

   settlement is submitted for approval, not adjustment or revision.”).

          With respect to senior associate Evelyn Gross who no longer works at Bee Ready,

   Plaintiffs seek an hourly rate of $225. See Connolly Decl. ¶ 35. Attorney Gross, a graduate of

   Hofstra University School of Law, was admitted to practice in the State of New York in 2005.

   Id. She handled various types of litigation while at Bee Ready and was a sixth-year litigation

   associate when she worked on this case. Id.

          Plaintiffs seek a rate of $150 per hour for junior associate Deanna D. Panico. See Panico

   Decl. [DE 197-3] ¶ 34. Attorney Panico, a graduate of St. John’s University Law School, was

   admitted to practice law in the State of New York in 2011. Id. ¶¶ 3-4. When Attorney Panico

   joined Bee Ready, she billed at an hourly rate of $225. At the time she was involved in this



                                                   24
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 25 of 42 PageID #: 4258



   action, Attorney Panico had appeared in approximately eight federal cases in New York, two of

   which were FLSA cases. Plaintiffs seek a reduced rate of $150 for Attorney Panico. Id. ¶ 9;

   Connolly Decl. ¶ 34; Pls.’ Mem. [DE 197-4] at 11. Lastly, Plaintiffs seek a rate of $70 for work

   performed by an unidentified paralegal. See Connolly Decl., Ex. A at 62.

          In addition to the attorneys’ respective experience levels, the Court must “take into

   account case-specific factors to help determine the reasonableness of the hourly rate[ ].” Pinzon,

   2012 WL 4174725, at *5. In considering the Arbor Hill and Johnson factors identified above,

   the Court finds that legal questions in the instant action were somewhat more involved than those

   typically experienced in an FLSA/NYLL litigation, but yet were not so complicated that hourly

   rates should be increased on that basis. Defendants challenged: (1) Plaintiff’s status as a non-

   exempt employee under the executive employee, administrative, and combination exemption; (2)

   the method of calculating the overtime rates for the opt-in Plaintiffs and lead Plaintiff; (3) and

   the viability of certain wage claims under the statute of limitations and waiver doctrine. See

   generally Memorandum of Law in Support of Defendants’ Mot. for Summ. J. [DE 61] at

   10; Encalada v. Baybridge Enters. Ltd., No. 14-CV-3113, 2014 WL 4374495, at *2 (E.D.N.Y.

   Sept. 2, 2014), aff’d 612 Fed. App'x 54 (2d Cir. Sept. 9, 2015) (noting that “[t]here are some,

   relatively few, FLSA cases that raise complex issues like exemptions, coverage, collective action

   notification, classification, or statutory interpretation.). Plaintiffs’ counsel defended nine

   depositions, conducted discovery for nine opt-in Plaintiffs as well as the lead Plaintiff, opposed

   Defendants’ summary judgment motion, briefed motions to conditionally certify a collective

   action under the FLSA and to certify a class action under Rule 23, and negotiated a favorable

   settlement on behalf of each Plaintiff.




                                                     25
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 26 of 42 PageID #: 4259



          Having considered (1) the parties’ respective arguments, (2) Plaintiffs’ submissions in

   support of the hourly rates requested by counsel, (3) the respective experience of each attorney,

   (4) the overall complexity of the matters at issue in this case, and (4) this Circuit’s adherence to

   the forum rule, the Court finds that a presumptively reasonable rate for Attorney Connolly is

   $380.00 per hour while a presumptively reasonable rate for Attorneys Gross and Panico are $200

   and $150, respectively. The Court further finds reasonable an hourly rate of $70 for the

   paralegal.

                  3.      Reasonableness of Hours Expended

          Having determined the presumptively reasonable hourly rate for each attorney who has

   worked on this matter, the Court turns its attention to whether the overall number of hours being

   claimed is reasonable. A party seeking to recover attorneys' fees bears the burden of establishing

   that the number of hours for which compensation is sought is reasonable. See N.Y. State Ass'n for

   Retarded Children, 711 F.2d at 1139. An application for attorneys' fees must be supported “by

   accurate, detailed, and contemporaneous time records.” La Barbera v. ASTC Labs, Inc., 752 F.

   Supp. 2d 263, 277 (E.D.N.Y. 2010); see also Cabrera v. Canela, 14CV4874, 2019 WL 5693739,

   at *1 (E.D.N.Y. June 20, 2019) (finding that the time and billing records submitted by counsel

   satisfied the requirement of accurate, detailed and contemporaneous time records); Gesualdi v.

   Gen. Concrete, Inc., No. 11-CV-1866, 2013 WL 1192967, at *9 (E.D.N.Y. Feb. 1, 2013) (“The

   absence of contemporaneous records precludes any fee award in all but the most extraordinary of

   circumstances.”). Contemporaneous time records submitted in support of an application need

   not contain great detail so long as they identify the general subject matter of time

   expenditures. See Perdue v. City Univ. of N.Y., 13 F. Supp. 2d 326, 345 (E.D.N.Y. 1998);

   Pocius v. Sec. Auto Sales Inc., 16-CV-400, 2018 WL 3999649, at *5 (E.D.N.Y. July 6, 2018),



                                                    26
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 27 of 42 PageID #: 4260



   report and recommendation adopted, 16-CV-0400, 2018 WL 3998965 (E.D.N.Y. Aug. 20,

   2018). “Hours that are ‘excessive, redundant, or otherwise unnecessary’ are to be excluded, and

   in dealing with such surplusage, the court has discretion simply to deduct a reasonable

   percentage of the number of hours claimed ‘as a practical means of trimming fat from a fee

   application.’” Dagostino v. Computer Credit, Inc., 238 F. Supp. 3d 404, 413 (E.D.N.Y. 2017)

   (quoting Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998); see Lunday v. City of Albany,

   42 F.3d 131, 134 (2d Cir. 1994) (“We do not require that the court set forth item-by-item

   findings concerning what may be countless objections to individual billing items.”).

          Plaintiffs have submitted contemporaneous times records in support of their request for

   attorneys’ fees in the amount of $326,782.50 for work performed as follows: 774.30 hours for

   Attorney Connolly; 14.4 hours for Attorney Gross; 17.4 hours for Attorney Panico 2; and 10.2

   hours for the paralegal. See Connolly Decl. [DE 197-1] ¶ 19. Defendants oppose Plaintiffs’

   requested attorneys’ fees arguing that the hours billed by Plaintiffs’ counsel are unreasonable and

   should be reduced. See generally Defs.’ Opp’n.

          Upon review of the history of this action and the contemporaneous time records, the

   Court finds that the hours billed in this matter are not reasonable and warrant reduction for

   several reasons. First, Attorney Connolly performed the bulk of the daily litigation tasks in this

   action for the last eight years, billing at a partner’s rate for tasks that could have and should have




          2
                   The contemporaneous billing records reflect that Attorney Panico billed
   $2,912.50 in fees; however, Plaintiffs noted a billing error with one of Attorney Panico’s time
   entries resulting in an improper increase of $302.50 in her fees. See Connolly Decl. ¶ 19.
   Although Plaintiffs reflected this error in the total fees requested, they did not do so for fees
   requested for Attorney Panico. Id. Based on the hourly rate ($150) requested for Attorney
   Panico and the hours of work performed (17.4), the fees requested for Attorney Panico should be
   listed as $2,610.00, not $2,912.50 as indicated by Plaintiffs.

                                                     27
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 28 of 42 PageID #: 4261



   been performed by an associate or even clerical staff. For instance, Attorney Connolly drafted

   and reviewed the pleadings in this action (i.e. summons, civil cover sheet, complaint, answer),

   routinely conducted legal research and reviewed case law, drafted motions papers, drafted and

   reviewed discovery and responses to discovery, drafted simple letters to the Court seeking,

   among other things, extensions of deadlines, drafted notices, and processed opt-in information.

   See e.g., Lane Crawford LLC v. Kelex Trading (CA) Inc., 12-CV-9190, 2013 WL 6481354 at *9

   (S.D.N.Y. Dec. 3, 2013) (finding reduction warranted for hours billed at partner rates including

   “drafting and revising civil cover sheet,” drafting “standard forms for service,” and “reviewing

   court orders”), report and recommendation adopted, 12-CV-9190, 2014 WL 1338065 (S.D.N.Y.

   Apr. 3, 2014); Harrell v. City of New York, No. 14-CV-7246, 2017 WL 9538163, at *9

   (S.D.N.Y. July 20, 2017), report and recommendation adopted as modified sub nom. Calvo v.

   City of New York, No. 14-CV-7246, 2017 WL 4119280 (S.D.N.Y. Sept. 15, 2017) (“[L]egal

   research is generally considered to be work that is capable of being performed by more junior

   attorneys and that should not be billed at partner-level rates”); Bridges v. Eastman Kodak Co.,

   No. 91-CV-7985, 1996 WL 47304, at *9 (S.D.N.Y. Feb. 6, 1996) (reducing hourly rate by 50%

   for time devoted to legal research). Attorney Connolly also routinely reviewed electronic orders

   and case management orders, filed documents on ECF himself, arranged for the service of

   motions and discovery, and conducted other general tasks that should have been conducted by a

   paralegal. See Lucerne Textiles, Inc. v. H.C.T. Textiles Co., 12-CV-5456, 2013 WL 174226 at *9

   (S.D.N.Y. Jan. 17, 2013) (finding reduction warranted for entries billed at partner rates including

   “receiving and reviewing scheduling order,” “receiving Certificate of Default,” and “receiving

   and reviewing inquest order”), report and recommendation adopted, 12-CV-5456, 2013 WL

   1234911 (S.D.N.Y. Mar. 26, 2013); DeMarco v. Ben Krupinski Gen. Contractor, Inc., 2014 WL



                                                   28
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 29 of 42 PageID #: 4262



   3696020, at *9 (E.D.N.Y. July 22, 2014) (“Courts may ... deduct time spent on clerical tasks,

   such as faxing documents, preparing duplicates, serving papers on defendants, and filing

   documents.”) (citation and internal quotation marks omitted); Short v. Manhattan Apartments,

   Inc., 286 F.R.D. 248, 255 (S.D.N.Y. 2012) (“A court may reduce requested fees if the attorneys'

   ... requests reflect work that could or should have been completed by a paralegal or secretary.”).

           Attorney Gross and Attorney Panico were utilized sparingly during this litigation while

   Attorney Connelly conducted the bulk of tasks that could have been handled by an associate

   under his supervision. See De La Paz v. Rubin & Rothman, LLC, No. 11-CV-9625, 2013 WL

   6184425, at *4 (S.D.N.Y. Nov. 25, 2013) (“Uniform percentage cutbacks are also warranted

   where, as here, attorneys seek to recover for time spent completing administrative tasks or work

   that should have been performed by lower-billing attorneys.”). This “unreasonable allocation of

   the litigation tasks involved” resulted in excessive billing, which warrants a reduction in

   fees. Microsoft Corp. v. Computer Care Ctr., Inc ., No. 06-CV-1429, 2008 WL 4179653 at *15–

   16 (E.D.N.Y. Sept. 10, 2008) (“[T]he litigation was handled virtually single-handedly by ... a

   partner ... [who] performed nearly all the routine daily litigation tasks in this action. Thus, [he]

   billed at a partner's rate for a variety of tasks that could have been performed by an associate or

   even clerical staff.... [Plaintiff's attorneys'] fees should be significantly reduced.”); Chavez v.

   MCS Claim Services, Inc., 2016 WL 1171586, at *5 (E.D.N.Y. March 23, 2016) (reducing total

   hours by 30% since “much of the work in this case could have been conducted by a less

   experienced associate billing at a significantly lower rate”); Video Aided Instruction, Inc. v. Y &

   S Express, Inc., No. 96-CV-0518, 1996 WL 711513, at *6 (E.D.N.Y. Oct. 29, 1996) (reducing

   partner's hours by 50% where his level of involvement in the case was excessive “in light of [his]

   qualifications and experience”).



                                                     29
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 30 of 42 PageID #: 4263



          Second, the time expended by Attorney Connolly on various tasks was excessive. For

   instance, the firm expended 23.3 hours in preparing the original Complaint, as follows:




                                          [ continued ]




                                                  30
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 31 of 42 PageID #: 4264




   Connolly Decl., Ex. A at 2-3. In examining the original Complaint, the Court finds that the

   contents are reflective of the standard language utilized in FLSA/NYLL actions, including many

   boilerplate allegations. The bulk of the hours claimed were expended by Attorney Connolly,

   including time entered for preparing and reviewing the civil cover sheet, at an hourly rate of

   $425. This is just one example of excess as well as a partner performing paralegal-like tasks.

   The Court finds that the time for which reimbursement is sought here is excessive and

   unwarranted. See Sevilla v. Nekasa Inc., No. 16-CV-2368, 2017 WL 1185572, at *8 (S.D.N.Y.

   Mar. 30, 2017) (finding that eight hours spent on a routine FLSA/NYLL complaint is excessive,

   particularly for a law firm that routinely handles such cases.).

          One of the more egregious examples of excessive hours expended in this action involves

   dispositive motion practice. Attorney Connolly billed approximately 76 hours for drafting an

   attorney declaration submitted in support of Plaintiffs’ opposition to Defendants’ motion for

   summary judgment. Connolly Decl., Ex. A. at 19-22. This declaration was ultimately rejected

                                                    31
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 32 of 42 PageID #: 4265



   and not considered by Judge Spatt on the grounds that it constituted an improper attempt to

   circumvent the page limitations for memoranda of law. See DE 78 at 3; Pocius, 2018 WL

   3999649, at *5 (reducing hours spent on interrogatories which were precluded under a stipulation

   executed by the parties and so ordered by the court).

          In addition, Attorney Connolly billed approximately 33.3 hours to prepare Plaintiffs’ two

   motions to substitute the Co-Executors of the Blackman Estate after Defendant Blackman’s

   death and to file the stipulation of substitution. Connolly Decl., Ex. A at 13, 15-18. Initially,

   Attorney Connolly billed approximately 10.6 hours to conduct legal research on this issue and to

   prepare Plaintiffs’ letter motion seeking the substitution. Id. Notwithstanding the asserted legal

   research purportedly performed in preparation for what should have been a simple motion, the

   motion was denied without prejudice because it was procedurally defective in several respects.

   See DE 36. Thereafter, Attorney Connolly spent approximately 21.8 additional hours for further

   legal research to prepare Plaintiffs’ second motion to substitute the Co-Executors of the

   Blackman Estate and 0.9 hours to prepare the stipulation of substitution. See Connolly Decl.,

   Ex. A at 12-15. Although the Court recognizes that the need to file these motions arose from

   Defendants’ failure to initially stipulate to the substitution, a significant portion of the time spent

   on the motions was duplicative and excessive. Having already drafted a letter motion and

   conducted the requisite legal and factual research for the initial motion to substitute, the Court

   finds that the time billed for both motions was excessive.

          Moreover, the time Attorney Connolly billed in connection with numerous requests for

   extensions and adjournments was generally excessive. See DeMarco, 2014 WL 3696020, at *9

   (“Likewise, fees should not be awarded for time expended … on requests for adjournments or

   extensions of time.”); Bridges, 102 F.3d at 59 (affirming reduction of attorneys' fees due to,



                                                     32
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 33 of 42 PageID #: 4266



   among other things, time spent requesting extensions); Soler v. G & U, Inc., 801 F. Supp. 1056,

   1063 (S.D.N.Y. 1992) (excluding from award of attorney's fees “time spent by … attorneys …

   seeking adjournments and extensions.”). While requests for extensions of time unavoidably arise

   in protracted litigation such as this, the frequency with which Plaintiffs’ counsel requested such

   extensions went well beyond the norm. Indeed, from 2012 to 2014 and 2018 to 2019, Plaintiff

   requested a total of 19 extensions of the briefing deadlines for various motions. See DE 15, 38,

   79, 82, 86, 88, 95, 97, 103, 110, 182, 184, 188, 192-196, 199. On several occasions, Plaintiffs’

   counsel proceeded to request extensions after the Court cautioned that no further extensions

   would be granted. See DE 110, 112, 202; July 31, 2019 Electronic Order. While Plaintiffs’

   counsel did not bill for all of the requested extensions and voluntarily excluded a total of 1.8

   hours billed on the opposed requests, several related time entries still remain which warrant

   reduction. See, e.g., 4/12/12 Entry (0.4 hours for communicating with opposing counsel

   regarding extension of time for Plaintiffs to file motion to compel); 4/13/12 Entry (0.6 hours for

   drafting correspondence to court requesting extension of time to file motions to compel

   discovery); 4/8/13 Entry (0.7 hours for drafting application to Magistrate Judge Tomlinson

   regarding extension of time to file dispositive motions).

          Third, time expended by Attorney Connolly on other aspects of this case was duplicative

   and inefficient. Siegel v. Bloomberg L.P., No. 13-CV-1351, 2016 WL 1211849, at *13

   (S.D.N.Y. Mar. 22, 2016) (“[C]ourts routinely apply percentage reductions to requested

   attorneys' fees based on the performance of inefficient, duplicative, or unnecessary work.”).

   Specifically, the delay of Plaintiffs’ counsel in moving for conditional certification under the

   FLSA and certification of the class action under Rule 23 until after the close of discovery led to

   work which could have been avoided had Plaintiffs efficiently managed this action. A timely



                                                    33
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 34 of 42 PageID #: 4267



   motion for conditional certification would have (1) obviated the time expended on briefing

   Plaintiffs’ entitlement to file such a motion during dispositive motion practice; (2) rendered

   unnecessary the re-opening of discovery after dispositive motion practice; (3) rendered

   unnecessary the amendment of the JPTO after discovery was re-opened; (4) obviated the need to

   conduct an additional Pre-Trial Conference after discovery was re-opened; and (5) prevented

   piecemeal discovery motion practice which could have been resolved with the parties’ initial

   discovery disputes.

           Fourth, the time records reveal numerous instances of “block billing.” “While ‘block

   billing is not prohibited in this Circuit’ ... [it] renders it difficult to determine whether, and/or the

   extent to which, the work done by [the] attorneys is duplicative or unnecessary.” Sea Spray

   Holdings, Ltd. v. Pali Fin. Grp., Inc., 277 F. Supp. 2d 323, 325–26 (S.D.N.Y. 2003)

   (quoting Rodriguez v. McLoughlin, 84 F. Supp. 2d 417, 427 (S.D.N.Y. 1999)). For example, an

   entry for 4.4 hours of work performed on May 24, 2012 by Attorney Connolly reads as follows:

   “Review cases cited in Defendants’ opposition papers and affidavit of Susan Cook; telephone

   conversation with Mr. Callari regarding Susan Cook’s affidavit and draft notes regarding same;

   draft letter application to Court seeking leave to file a reply to Defendants’ opposition.” See

   Connolly Decl., Ex. A at 9. No delineation of the time spent on each of these tasks was

   provided. Attorney Connolly routinely billed for multiple tasks (i.e., legal research, telephone

   call/conference, and drafting) in a single block time entry. The following examples illustrate this

   practice:




                                                      34
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 35 of 42 PageID #: 4268




                                                   *     *    *




   By grouping together various tasks in a single entry, Plaintiffs’ counsel makes it “difficult if not

   impossible for a court to determine the reasonableness of the time spent on each of the individual

   services or tasks provided.” Linde v. Arab Bank, PLC, 293 F.R.D. 138, 142 (E.D.N.Y.

   2013) (citation omitted). The entries the Court finds most problematic are those covering the

   period from October 8 – 18, 2013. Attorney Connolly’s time entry for October 8, 2013 reads as

   follows:




                                                    35
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 36 of 42 PageID #: 4269



   What the Court finds most troubling is that for the following ten time entries by Attorney

   Connolly, the language of each entry is identical to that noted above for October 8, 2013. Not a

   word varies. Moreover, the hours for each of those 11 entries (4.1, 3.3,3.5, 5.8, 2.5, 2.0, 6.2, 3.9,

   6.2, 5.9, 4.4) total 47.8 hours, which does not even come close to the total hours entered by

   Plaintiffs’ counsel on the summary judgment motion. See Harrell, 2017 WL 9538163, at *13

   (“[E]ach of the attorneys who kept time records here engaged in the practice of block billing,

   meaning that they clustered different types of tasks, such as legal research, drafting (sometimes

   of different papers), and/or conferences into the same time entries, without breaking out the

   amount of time spent on each particular task.”); see Bond, 2017 WL 4325819, at *8 (reducing

   fees by thirty five percent for, among other things, block billing); Murphy v. Lajaunie, No. 13-

   CV-6503, 2018 WL 7968908, at *12 (S.D.N.Y. Feb. 2, 2018), report and recommendation

   adopted, No. 13-CV-6503, 2019 WL 642695 (S.D.N.Y. Feb. 15, 2019) (reducing fees by five

   percent for block billing); Molefi v. Oppenheimer Tr., No. 03-CV-5631, 2007 WL 538547, at *7

   (E.D.N.Y. Feb. 15, 2007) (reducing fees by fifteen percent for, among other things, block

   billing).

           Fifth, Plaintiffs were unsuccessful in moving to certify a class action under Rule 23.

   Generally, “the denial of a class or collective action certification motion justifies a reduction in

   fees, given the impact that such certification may have on the quantity and quality of the

   available relief.” Siegel v. Bloomberg L.P., No. 13-CV-1351, 2016 WL 1211849, at *10

   (S.D.N.Y. Mar. 22, 2016) (citing Barfield, 537 F.3d at 152). The “most critical factor” in

   determining what is a reasonable attorney's fee “is the degree of success obtained” by the

   plaintiff. Barfield, 537 F.3d at 152 (citations omitted). In Barfield, the Second Circuit affirmed

   a 50% reduction in the fees sought by the plaintiff in an FLSA case in light of the plaintiff's



                                                    36
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 37 of 42 PageID #: 4270



   failure to secure certification as a collective action, which was the “primary aim” of the

   litigation. Id. at 152. Following Barfield, courts in the Second Circuit have routinely reduced

   attorneys’ fees not only for unsuccessful collective action motions but also for unsuccessful class

   certification motions. See Custodio v. American Chain Link and Construction, Inc., No. 06-CV-

   7148, 2014 WL 116147, at * 2 (S.D.N.Y. Jan.13, 2014) (reducing hours spent on an unsuccessful

   class certification motion); see Siegel, 2016 WL 1211849, at *10 (same); Gonzalez v.

   Scalinatella, Inc., 112 F. Supp. 3d 5, 13 (S.D.N.Y. June 12, 2015) (same).

           Although Plaintiffs were successful in moving for conditional certification of the

   collective action – albeit after the close of discovery -- their failure to obtain class certification

   under Rule 23 limited the action to those who affirmatively opted into the FLSA collective,

   thereby significantly reducing Plaintiffs’ possible recovery as compared to what might have been

   recovered if class certification had been granted. See, e.g., Velasquez, 124 F. Supp. 3d at 205;

   Siegel, 2016 WL 1211849, at *10. As such, the denial of class certification, among other things,

   limited the degree of success obtained by Plaintiffs which warrants a reduction in the fees

   requested. However, since Plaintiffs sought both conditional certification of the collective and

   class certification in a single motion, an across-the-board reduction of fees is more appropriate

   rather than deducting the hours attributable to the unsuccessful class certification motion only.

   See Velasquez, 124 F. Supp. 3d at 205 (reducing attorneys’ fees to 60% of settlement amount, in

   part, for unsuccessful motion for Rule 23 certification made in conjunction with a motion for

   collective action certification); Siegel, 2016 WL 1211849, at *10 (reducing relevant time entries

   by 50% where class certification was denied but was sought in a single motion for collective and

   class certification).




                                                      37
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 38 of 42 PageID #: 4271



          Defendants contend that Plaintiffs’ unsuccessful discovery motions, 3 opt-in Plaintiff

   Ruggiero’s unsuccessful FLSA claim, and Plaintiffs’ purported failure to settle the action earlier

   in the litigation should also reduce the calculation of attorneys’ fees. See Defs.’ Opp’n at 21-25.

   As to Plaintiffs’ discovery motions, Defendants mischaracterize Plaintiffs’ ultimate success on

   those motions. Plaintiffs filed a total of three motions to compel over the course of the litigation.

   Two were granted, in part (see DE 16, 142), and one was denied without prejudice and with

   leave to renew (see DE 17) -- but none were wholly unjustified nor so lacking in success that a

   reduction in fees based on those motions is warranted. “Not every loss suffered over the course

   of a lengthy litigation is cause for a reduction in attorneys’ fees, particularly where the relevant

   application was reasonable when made.” Siegel, 2016 WL 1211849, at *9 (citing Rozell v. Ross-

   Holst, 576 F. Supp. 2d 527, 538 (S.D.N.Y. 2008) (“[A] court should not disallow fees for every

   motion that a prevailing party did not win. Reasonable paying clients may reject bills for time

   spent on entirely fruitless strategies while at the same time paying their lawyers for advancing

   plausible though ultimately unsuccessful arguments.”). With respect to opt-in Plaintiff

   Ruggiero’s unsuccessful FLSA claim, the Court notes that the claim arose from the same set of

   facts forming the basis of and intertwined with Ruggiero’s NYLL claim, which was ultimately

   settled in his favor. The Second Circuit has directed that “[a]ttorney’s fees may be awarded for

   unsuccessful claims as well as successful ones ... where they are ‘inextricably intertwined’

   and ‘involve a common core of facts or are based on related legal theories.’” Quarantino v.

   Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999).



          3
                  Defendants also contend that Plaintiffs’ requested attorneys’ fees should be
   reduced for Plaintiffs’ unsuccessful motions for reconsideration. See DE 201 at 25. The Court
   need not address this contention as Plaintiffs’ counsel voluntarily excluded time entries related to
   his unsuccessful motions for reconsideration.


                                                    38
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 39 of 42 PageID #: 4272



          Lastly, as it relates to Plaintiffs’ purported failure to settle the action earlier, the Court

   finds that Defendants’ portrayal of themselves as wholly without responsibility and Plaintiffs as

   “unreasonable” is belied by the record. In October 2013, the Court noted that the parties had just

   begun to discuss the prospect of settlement and that counsel stated an intention to “continue

   those discussions over the next few weeks.” DE 64. However, the email correspondences

   between counsel reflects that little to no meaningful settlement discussions occurred during that

   time except for Plaintiffs’ proposal of damages to Defendants’ counsel who failed to respond.

   See Defs.’ Opp’n, Ex. D [DE 200-4]. In December 2014, almost a year later, Defendants’

   counsel proposed his own calculation of damages to Plaintiffs’ counsel and offered to “speak

   about the numbers when [counsel] was ready.” Id., Ex. B [DE 200-2]. It appears that two years

   passed before either counsel engaged in any further settlement discussions. Id., Ex. C

   [DE 200-3]; Connolly Decl., Ex. A at 24-32. It was not until February 2018 that the parties

   resumed settlement discussions which ultimately led to a resolution at a conference before Judge

   Spatt. See DE 177, 181.

          This was a protracted litigation which involved extensive motion practice, prolonged

   discovery, and delayed pre-trial deadlines caused by both parties. The Defendants also engaged

   in motion practice which had limited success, including Defendants’ belated attempt to de-certify

   the collective. While it took seven years for a settlement to be reached, both parties appeared

   less than motivated to compromise and settle the action earlier. Accordingly, based on the

   foregoing considerations, the Court finds that an across-the-board reduction of 45% of the hours

   billed by Plaintiffs’ counsel is warranted here. See, e.g., Dominguez v. 322 Rest. Corp., 14-CV-

   3643, 2019 WL 2053995, at *4 (S.D.N.Y. May 9, 2019) (applying 30% reduction to attorneys’

   fees in FLSA action for variety of concerns regarding time entries); Pocius, 2018 WL 3999649,



                                                     39
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 40 of 42 PageID #: 4273



   at *6 (reducing attorneys’ fees by 30% in FLSA action for excessive time entries); Bond, 2017

   WL 4325819, at *8 (reducing attorneys’ fees by 35% in FLSA action for a variety of concerns

   regarding time entries); Kim v. 511 E. 5th St., LLC, 12 CIV. 8096, 2016 WL 6833928, at *7

   (S.D.N.Y. Nov. 7, 2016) (reducing by 40% attorneys’ fees requested based on various

   deficiencies); Xochimitl v. Pita Grill of Hell's Kitchen, Inc., 14-CV10234, 2016 WL 4704917, at

   *21 (S.D.N.Y. Sept. 8, 2016), report and recommendation adopted by 2016 WL 6879258

   (S.D.N.Y. Nov. 21, 2016) (disallowing plaintiff’s attorneys’ fees for drafting and filing the

   Complaint and reducing the remaining fees sought by 80%); Agudelo v. E & D LLC, 12 CV 960,

   2013 WL 1401887, at *3 (S.D.N.Y. Apr. 4, 2013) (finding the number of hours billed excessive

   and reducing attorneys’ fees by 50%).

           Therefore, the Court respectfully recommends that attorneys’ fees be awarded in the

   amount of $168,032.70 as follows:




                  4.      Reasonableness of Costs

          Both the FLSA and the NYLL provide for the recovery of reasonable costs. See 29

   U.S.C. § 216(b); NYLL § 663(1) ; see also Becerra v. Well Made Cleaning Enters., Inc., No. 14-

   CV-3147, 2015 WL 5009274, at *9 (E.D.N.Y. Aug. 21, 2015) ("[The FLSA and NYLL]

                                                   40
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 41 of 42 PageID #: 4274



   similarly allow prevailing Plaintiff to recover costs from defendants"). Recoverable costs

   generally include “those reasonable out-of-pocket expenses incurred by attorneys and ordinarily

   charged to their clients. LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998). The

   party seeking to recover costs “bears the burden of adequately documenting and itemizing the

   costs requested.” Ganci v. U.S. Limousine Serv. Ltd., No. 10-CV-3027, 2015 WL 1529772, at *8

   (E.D.N.Y. Apr. 2, 2015) (citation omitted). In the absence of adequate substantiation, a party is

   not entitled to recover costs. See Douyon, 49 F. Supp. 3d at 352 (“[W]ith this record, the Court

   has no way of confirming that these costs … were incurred by counsel.”); Joe Hand Promotions,

   Inc. v. Elmore, No. 11-CV-3761, 2013 WL 2352855 , at *12 (E.D.N.Y. May 12, 2013)

   (declining to award costs due to an absence of documentation).

           Plaintiffs seek to recover $10,860.57 in costs as follows: (1) $350.00 for the filing fee;

   (2) $210.00 for service of process; (3) $9,827.57 for deposition transcripts; and (4) $473.00 for

   mailing. See Connolly Decl., Ex. A at 61. In support of these costs, Plaintiffs submitted billing

   records which itemize the expenses but fail to provide the underlying documentation such as

   invoices, receipts or other documentary proof. While the Court may take judicial notice of the

   $350.00 filing fee reflected on the docket sheet, see Ortega v. JR Primos 2 Rest. Corp., No. 15-

   CV-9183, 2017 WL 2634172, at *8 (S.D.N.Y. June 16, 2017) (taking judicial notice of filing fee

   on docket), the Court declines to recommend an award of costs for the remaining expenditures in

   the absence of supporting documentation. Accordingly, the Court respectfully recommends that

   Plaintiffs be awarded costs in the amount of $350.00 at this time. The Court further recommends

   that Plaintiffs be given 30 days to provide the missing documentation of their costs as outlined

   here.




                                                    41
Case 2:11-cv-03655-ADS-AKT Document 207 Filed 05/04/20 Page 42 of 42 PageID #: 4275



   IV.    CONCLUSION

          For the foregoing reasons, the Court respectfully recommends to Judge Spatt that (1)

   Plaintiffs be awarded attorneys’ fees in the sum of $168,032.70; (2) Plaintiffs be awarded costs

   in the sum of $350; and (3) that Plaintiffs be given 30 days to provide the missing documentation

   of their costs as set forth in this Report and Recommendation.

   V.     OBJECTIONS

          Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil Procedure,

   the parties shall have fourteen (14) days from service of this Report and Recommendation to file

   written objections. See also FED. R. CIV. P. 6(a), (e). Such objections by an attorney of record

   shall be filed with the Clerk of the Court via ECF. A courtesy copy of any objections filed is to

   be sent to the Chambers of the Honorable Arthur D. Spatt. Any requests for an extension

   of time for filing objections must be directed to Judge Spatt prior to the expiration of the

   14-day period for filing objections. Failure to file objections will result in a waiver of those

   objections for purposes of appeal. See, e.g., Thomas v. Arn, 474 U.S. 140, 155 (1985); Beverly v.

   Walker, 118 F.3d 900, 901 (2d Cir. 1997), cert. denied, 522 U.S. 883 (1997); Savoie v.

   Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

                                                        SO ORDERED:

   Dated: Central Islip, New York
          May 4, 2020

                                                        /s/ A. Kathleen Tomlinson
                                                        A. KATHLEEN TOMLINSON
                                                        United States Magistrate Judge




                                                   42
